Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2021 has been entered.

Response to Amendment
The amendment filed on 07/13/2021 has been entered.
 Claims 1-2, and 4-20 remain pending in the application. 
Applicant’s amendments have overcome each and every objection to the claims, drawings and 112 (b) rejections previously set forth in the Final Office Action mailed 04/13/2021. 

	Response to Arguments

Applicant’s arguments with respect to rejection of amended claim 1 using prior art “Hofmann” in view of Shepherd have been considered but they are not persuasive.

Applicant argues that Shepherd fails to teach or suggest that such an identification is performed during an initial calibration of a sensor and therefore fails to teach or suggest identifying a sensor during an initial calibration of the sensor as generally recited in amended claim I.



Shepherd teaches various other embodiments, such as the one mentioned above in which the unique sensor code is already established prior to installation of the sensor in the aircraft/device (“should a sub-assembly including the sensor set be removed and installed onto another aircraft”). Following installation on the aircraft/device, the unique code is checked. Other embodiments may be relied upon (e.g. the embodiment in which the sensor calibration data and unique identifier is established at the factory - ¶0010).

Besides, the terms “initial” and “initially” may be interpreted more broadly than applicant’s interpretation. Specifically, the context of the sensor calibration must be considered. A calibration done, for example, at the factory after the manufacture of a sensor may be interpreted as the “initial” calibration; however, the first calibration of the sensor by the user after installing the sensor in the UWS tank may also be interpreted as an “initial” calibration. Initial may be defined as “existing or occurring at the beginning”. The first calibration of the sensor after installation in/on the UWS tank may be interpreted as the calibration occurring at the beginning of use of the installed sensor. Further, if the sensor is placed on a different UWS tank, the first calibration thereof may also be interpreted as the “initial” calibration. As a non-limiting example, [0008] of Shepherd teaches that unique sensor code is already established prior to installation of the sensor in the aircraft/device (“should a sub-assembly including the sensor set be removed and installed onto another aircraft”). Following installation on the aircraft/device, the unique code is checked. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the calibration of the UWS quality sensor (20) takes place in an installed situation of the UWS quality sensor (20) in the UWS tank (14) and after ensuring no previous calibration of the UWS quality sensor (20) has been performed. It is not clear when should be considered the time that no previous calibration has been performed, does it refer to after start up the motor vehicle? Or any other time such as before the calibration in a manufacturer factory? It could be any time, as such the scope of claim is not clear rendering the claim indefinite. For the purpose of examination, Examiner considers the initial startup of the motor vehicle is ensured that no previous calibration of the UWS quality sensor (20) has been performed since the initial startup.
Claims 2-20 are rejected due to their dependency to claim 1.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over HOFMANN et al.  (DE 102014211010 A1, “HOFMANN”) in view of SHEPHERD et al. (US 20170016792 A1, “SHEPHERD”).
Regarding claim 1, HOFMANN  discloses upon initial startup of a motor vehicle (¶0006- ¶0008) a method for calibrating a UWS quality sensor (20) for a urea/water solution (22- the HWL is German for urea water solution (UWS)), which UWS quality sensor (20) is arranged in a UWS tank (14) of the motor vehicle (¶0006), wherein the calibration of the UWS quality sensor (20) takes place in an installed situation (¶0006-during initial startup meaning the sensor already is in installed position) of the UWS quality sensor (20) in the UWS tank (14 ) and after ensuring no previous calibration of the UWS quality sensor (20) has been performed the UWS quality sensor (20) is detected (¶0006-¶0008).
HOFFMANN fails to disclose determining a unique identifying feature of the UWS quality sensor (20) and comparing the unique identifying feature with a stored feature, the calibration of the UWS quality sensor (20) being carried out only when the unique identifying feature and the stored feature correspond or indicate the same UWS quality sensor (20).
However, SHEPHERD in figures 2 and 4 teaches after ensuring no previous calibration of the sensor has been performed (e.g. ¶0010 Shephered teaches the method may include a step of calibrating the sensor set to produce the calibration data that is associated with the calibrated sensor set. Embodiments of this aspect of the invention may thus take the form of a complete automated sensor calibration and associated data management system) the sensor (any sensor 10 or 11) is detected by determining a unique identifying feature (¶0017- identifying code) of the sensor (10,11) and comparing the unique identifying feature (¶09017-checking) with a stored feature (¶0017- code stored by calibration data), the initial calibration of the sensor being carried out only when the unique identifying feature and the stored feature correspond or indicate the same sensor (¶053- for each sensor, the control unit reads the unique ID code (unique identification number or "UIN")  control unit compares (step 304) the ID code of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect HOFMANN’s sensor by determining an identifier and comparing it with the stored feature as taught by SHEPHERD before the calibration of HOFMANN’s sensor being carried out. One of ordinary skill in the art would know to prevent incorrect calibration data from being used, different sensors, even if they sense the same quantity or have similar design, may require different calibration data (e.g. different calibration curves that correlate the sensor output, such as voltage or current, to the sensed parameter, such as solution concentration or force/load). By matching the sensor identifier with that specific sensor’s calibration data, it ensures that the correct calibration data is used (SHEPHERED- ¶0002), and therefore avoiding false results from wrong calibration information results in saving costs by avoiding unnecessary repairs and makes the process cheaper and more efficient. 

Regarding claim 2, HOFMANN further discloses a calibration of the UWS quality sensor (20) is carried out in the case of an initial start up (¶0006) of the motor vehicle and/or after ensuring there has been no previous calibration (¶0007) of the UWS quality sensor (20).

Regarding claim 4, HOFMANN  further discloses after a start up (31) of the motor vehicle, a check (32) is carried out as to whether there is an initial startup of the motor vehicle and/or no preceding calibration of the UWS quality sensor (20), a measured value of the UWS quality sensor (20) being detected (33) in the case of a detection of initial start up or no preceding calibration of the UWS quality sensor (20), an adaptation (34) of a conversion rule (¶0025) for a measured value of the UWS quality sensor (20) into a UWS concentration taking 
Regarding claim 5, HOFMANN  further discloses , a UWS tank (14) of the motor vehicle is filled with a urea/water solution (22) of a predefined concentration before the calibration of the UWS quality sensor (20), the known concentration(¶0024-32.5%)  being taken into consideration during the adaptation (34) of the conversion rule.
Regarding claim 6, HOFMANN further discloses, the value range corresponds to a concentration of the urea/water solution (22) in the range from 25% by weight to 40% by weight (¶0012).
Regarding claim 7, HOFMANN further discloses, the value range corresponds to a concentration of the urea/water solution (22) of 32.5% by weight (¶0024).

Regarding claim 8, HOFMANN further discloses assemblies of the motor vehicle are filled with a urea/water solution (22), having a predefined concentration (¶0024), the known concentration being taken into consideration during the adaptation (34) of the conversion rule (¶0010).

Regarding claim 9, HOFMANN further discloses the assemblies include one or more of, a pump (16), and a pressure line (17).

Regarding claim 10, HOFMANN further discloses a UWS tank (14) of the motor vehicle is filled with a urea/water solution (22), the concentration of the urea/water solution (22) is measured, the measured concentration being taken into consideration during the adaptation (34) of the conversion rule.
Regarding claim 11, HOFMANN further discloses the value range corresponds to a concentration of the urea/water solution (22) in the range from 25% by weight to 40% (¶0012) by weight.

Regarding claim 12, HOFMANN further discloses the value range corresponds to a concentration of the urea/water solution (22) of 32.5% by weight (¶0024).

Regarding claim 13, HOFMANN further discloses assemblies of the motor vehicle are filled with a urea/water solution (22), the concentration of the urea/water solution (22) is measured, the measured concentration being taken into consideration during the adaptation (34) of the conversion rule.

Regarding claim 14, HOFMANN further discloses the assemblies include one or more of, a pump (16), and a pressure line (17).

Regarding claim 17, HOFMANN further discloses the adaptation (34) of the conversion rule takes place only when a measured value of the UWS quality sensor (20) is detected (33), which measured value lies in a first predefined value range (¶0011).

Regarding claim 18, HOFMANN discloses a non-transitory machine-readable storage medium (19), on which a computer program is stored (at least claims 7 and 8), the computer program performing the method according to claim 1 when executed.

Regarding claim 19, HOFMANN discloses an electronic control unit (19) set up to calibrate a UWS quality sensor (20), which is arranged in a motor vehicle, performing the method according to claim 1(at least in claim 9).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over HOFMANN, SHEPHERD in view of YASUDA et al. (US 20200256230 A1,” YASUDA”).

Regarding claim 15, HOFMANN discloses the method according to claim 1, wherein, for a calibration, the UWS tank (14) is filled with a urea/water solution (22), but fails to disclose  the temperature of which corresponds to the ambient temperature of the motor vehicle.
However, YASDUA teaches the temperature of which corresponds to the ambient temperature of the motor vehicle. (¶0053- the system is in predetermined operating temperature that is that avoids freezing problems).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to keep the temperature of Hofmann’s solution in the ambient temperature of motor vehicle as taught by YASUDA. One of ordinary skill in the art would know it is necessary to avoid freezing temperatures and damaging system (as taught by YASUADA- ¶0053).

Regarding claim 16, HOFMANN further discloses for a calibration, the UWS tank (14), and a urea/water solution (22).
 
HOFMANN fails to disclose a time period (T) is waited after filling of the UWS tank (14), with a urea/water solution (22), which time period (T) ensures a discharge of gas bubbles from the urea/water solution (22) and/or ensures thorough mixing of the urea/water solution (22) and/or ensures mechanical calming of the urea/water solution (22) and/or ensures a temperature equalization of the urea/water solution (22) to the tank and its installed parts.

However, YASUDA as an analogous art teaches a time period (¶0063-Ti1) is waited

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use YASUDA’s process to remove gas bubbles and equilibrium conditions for HOFMANN’s method of sensor calibrating system. One of ordinary skill in the art knows that any system measurement should be performed after a system is in equilibrium conditions and removing air bubbles, which raises an issue of reduced measurement accuracy due to the adhesion of air bubbles to a sensing part of the concentration sensor (as suggested by YASUDA - ¶0005). 
Examiner Comment
	Claim 20 is rejected to as being dependent upon a rejected base claim (claims 17 and 4 are dependent on claim 1 that is rejected over prior art and also under 112 (b)), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming the 112b rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856